DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species A, claims 1-6 and 8-11 in the reply filed on 9/15/22 is acknowledged.
3.	Claims 7 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/15/22.
Claim Objections
4.	Claim 8 is objected to because of the following informalities:  the limitation “the ion-conducting material comprising one or more of: Cs2Li3I5; Cs2LiBr3; Cs2LiCl3; Cs2LiI3; Cs3Li2Br5; Cs3Li2Cl5; Cs3Li2I5; Cs3LiBr4; Cs3LiCl4; Cs3LiI4; CsLi2Br3; CsLi2Cl3; CsLi2I3; CsLi3Br4; CsLi3Cl4; CsLi3I4; CsLiBr2; CsLiCl2; CsLiI2; KLiTe; Li14Cr2N8O; Li2CeN2; Li2CN2; Li2HfN2; Li2IBr; Li2La4O7; Li2Se; Li2Te; Li2ZrN2; Li3LaO3; Li4HfO4; Li5Cl3O; Li5LaO4; Li5ReN4; Li6CrN4; Li6Hf2O7; Li6MoN4; Li7Br3O2; Li7La3Hf2O12; Li7VN4; Li8HfO6; LiBr; LiCa4(BN2)3; LiCaAs; LiDyO2; LiErO2; LiEu4(BN2)3; LiHoO2; LiLaO2; LiLaSO; LiLuO2; LiNdO2; LiPrO2; LiTbO2; LiTiNCl; LiYO2; NaLiICl; RbLiBr2; RbLiCl2; Sr2LiCBr3N2; and Sr4Li(BN2)3” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the ion-conducting material comprising one or more of: Cs2Li3I5; Cs2LiBr3; Cs2LiCl3; Cs2LiI3; Cs3Li2Br5; Cs3Li2Cl5; Cs3Li2I5; Cs3LiBr4; Cs3LiCl4; Cs3LiI4; CsLi2Br3; CsLi2Cl3; CsLi2I3; CsLi3Br4; CsLi3Cl4; CsLi3I4; CsLiBr2; CsLiCl2; CsLiI2; KLiTe; Li14Cr2N8O; Li2CeN2; Li2CN2; Li2HfN2; Li2IBr; Li2La4O7; Li2Se; Li2Te; Li2ZrN2; Li3LaO3; Li4HfO4; Li5Cl3O; Li5LaO4; Li5ReN4; Li6CrN4; Li6Hf2O7; Li6MoN4; Li7Br3O2; Li7La3Hf2O12; Li7VN4; Li8HfO6; LiBr; LiCa4(BN2)3; LiCaAs; LiDyO2; LiErO2; LiEu4(BN2)3; LiHoO2; LiLaO2; LiLaSO; LiLuO2; LiNdO2; LiPrO2; LiTbO2; LiTiNCl; LiYO2; NaLiICl; RbLiBr2; RbLiCl2; Sr2LiCBr3N2; or Sr4Li(BN2)3”.  Appropriate correction is required.
5.	Claim 10 is objected to because of the following informalities:  the limitation “the ion-conducting material comprising one or more of: Cs2Li3I5; Cs2LiBr3; Cs2LiCl3; Cs2LiI3; Cs3Li2Br5; Cs3Li2Cl5; Cs3Li2I5; Cs3LiBr4; Cs3LiCl4; Cs3LiI4; CsLi2Br3; CsLi2Cl3; CsLi2I3; CsLi3Br4; CsLi3Cl4; CsLi3I4; CsLiBr2; CsLiCl2; CsLiI2; KLiTe; Li2CN2; Li2IBr; Li2La4O7; Li2Se; Li2Te; Li3LaO3; Li4HfO4; Li5Cl3O; Li5LaO4; Li5ReN4; Li6Hf2O7; Li7Br3O2; Li7La3Hf2O12; Li8HfO6; LiBr; LiDyO2; LiErO2; LiEu4(BN2)3; LiHoO2; LiLaO2; LiLaSO; LiLuO2; LiNdO2; LiPrO2; LiTbO2; LiTiNCl; LiYO2; NaLiICl; RbLiBr2; RbLiCl2; Sr2LiCBr3N2; and Sr4Li(BN2)3” is improper alternative claiming. Alternative claiming may be set forth as "a material (or at least one material) selected from the group consisting of A, B, and C" or "wherein the material is (or is at least one of) A, B, or C" see MPEP 2173.05(h). For the purpose of this Office Action, the limitation has been interpreted as “the ion-conducting material comprising one or more of: Cs2Li3I5; Cs2LiBr3; Cs2LiCl3; Cs2LiI3; Cs3Li2Br5; Cs3Li2Cl5; Cs3Li2I5; Cs3LiBr4; Cs3LiCl4; Cs3LiI4; CsLi2Br3; CsLi2Cl3; CsLi2I3; CsLi3Br4; CsLi3Cl4; CsLi3I4; CsLiBr2; CsLiCl2; CsLiI2; KLiTe; Li2CN2; Li2IBr; Li2La4O7; Li2Se; Li2Te; Li3LaO3; Li4HfO4; Li5Cl3O; Li5LaO4; Li5ReN4; Li6Hf2O7; Li7Br3O2; Li7La3Hf2O12; Li8HfO6; LiBr; LiDyO2; LiErO2; LiEu4(BN2)3; LiHoO2; LiLaO2; LiLaSO; LiLuO2; LiNdO2; LiPrO2; LiTbO2; LiTiNCl; LiYO2; NaLiICl; RbLiBr2; RbLiCl2; Sr2LiCBr3N2; or Sr4Li(BN2)3”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claim(s) 1, 2, 4, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegde et al. (US 2019/0088991).
Regarding claim 1, Hegde discloses an all-solid-state battery([0009]-[0011], Example 2), comprising: an anode comprising lithium([0025]); a cathode comprising a cathode active material([0024]); a solid electrolyte([0021]); and a protective layer between the solid electrolyte and the anode(coating on at least a portion of the lithium metal anode [0009]-[0011]), the protective layer comprising an ion-conducting material having an electrochemical stability window against lithium of at least 1.0 V, a lowest electrochemical stability being 0.0 V and a highest electrochemical stability being greater than 1.0 V, the ion-conducting material selected from the group consisting of: Li2CN2 ([0011]); Li2ZrN2([0011]); Li5ReN4([0011]); Li6MoN4([0011]); Li7La3Hf2O12([0009]); Li7VN4([0011]); LiBr(Table 7); LiDyO2([0009]); LiErO2([0009]); LiHoO2([0009]); and  LiTbO2([0009]).
Regarding claim 2, Hegde discloses all of the claim limitations as set forth above. Hegde further discloses the solid electrolyte is an oxide-based solid electrolyte([0009]-[0011], [0021], Example 2).
Regarding claim 4, Hegde discloses all of the claim limitations as set forth above. Hegde further discloses  the solid electrolyte is an oxide-based solid electrolyte ([0009]-[0011], [0021], Example 2) and the ion-conducting material has the electrochemical stability window against lithium of at least 1.5 V, with the highest electrochemical stability being 1.5 V, the ion-conducting material selected from the group consisting of: Li5ReN4([0011]); Li7La3Hf2O12([0009]); LiBr(Table 7); LiDyO2([0009]); LiErO2([0009]); LiHoO2([0009]); and  LiTbO2([0009]).
Regarding claim 6, Hegde discloses all of the claim limitations as set forth above. Hegde further discloses  the ion-conducting material has the electrochemical stability window against lithium of at least 2.0 V, with the highest electrochemical stability being greater than 2.0 V, the ion-conducting material selected from the group consisting of: Li7La3Hf2O12([0009]); LiDyO2([0009]); LiErO2([0009]); LiHoO2([0009]); and  LiTbO2([0009]).
Regarding claim 8, Hegde discloses an all-solid-state battery([0009]-[0011], Example 2), comprising: an anode comprising lithium([0009]-[0011], [0025]); a cathode comprising a cathode active material([0024]); an oxide-based solid electrolyte([0009]-[0011], [0021], Example 2); and a protective layer between the oxide-based solid electrolyte and the anode(coating on at least a portion of the lithium metal anode [0009]-[0011]), the protective layer comprising an ion-conducting material having an electrochemical stability window against lithium of at least 1.0 V, a lowest electrochemical stability being 0.0 V and a highest electrochemical stability being greater than 1.0 V, the ion-conducting material comprising one or more of: Li2CN2 ([0011]); Li2ZrN2([0011]); Li5ReN4([0011]); Li6MoN4([0011]); Li7La3Hf2O12([0009]); Li7VN4([0011]); LiBr(Table 7); LiDyO2([0009]); LiErO2([0009]); LiHoO2([0009]); or  LiTbO2([0009]).
Regarding claim 10, Hegde discloses all of the claim limitations as set forth above. Hegde further discloses  the ion-conducting material has the electrochemical stability window against lithium of at least 1.5 V, with the highest electrochemical stability being greater than 1.5 V, the ion-conducting material comprising one or more of: Li5ReN4([0011]); Li7La3Hf2O12([0009]); LiBr(Table 7); LiDyO2([0009]); LiErO2([0009]); LiHoO2([0009]); or LiTbO2([0009]).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al. (US 2019/0088991) as applied to claims 1 and 2 above, and further in view of Okuda  et al. (US 2022/0006126).
Regarding claim 3, Hegde discloses all of the claim limitations as set forth above. Hegde discloses  the oxide-based solid electrolyte  such as Li7La3Zr2O12, LiLaTi2O6, Li3PO4, LiTi2P3O12, Li1.3Al0.3Ti1.7(PO4)3, Li0.34La0.51TiO2.94, and Li6.55La3Zr2Ga0.15O12 ([0021]) but does not explicitly disclose  LiPON.
Okuda teaches a solid state battery (title). Okuda teaches  the oxide solid electrolyte may include, for example, at least one selected from the group consisting of lithium phosphate oxynitride (LIPON), lithium zinc germanate (LISICON), lithium lanthanum zirconium oxide (LLZO), and lithium lanthanum titanium oxide (LLTO)([0103]).
It would have been obvious to one of ordinary skill in the art to use as the oxide based solid electrolyte of Hegde, the oxide based solid electrolyte is LiPON as taught by Okuda as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
12.	Claim(s) 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al. (US 2019/0088991) as applied to claims 1 and 4 above, and further in view of Okuda  et al. (US 2022/0006126).
Regarding claim 5, Hegde discloses all of the claim limitations as set forth above. Hegde discloses  the oxide-based solid electrolyte  such as Li7La3Zr2O12, LiLaTi2O6, Li3PO4, LiTi2P3O12, Li1.3Al0.3Ti1.7(PO4)3, Li0.34La0.51TiO2.94, and Li6.55La3Zr2Ga0.15O12 ([0021]) but does not explicitly disclose  LiSiCON.
Okuda teaches a solid state battery (title). Okuda teaches  the oxide solid electrolyte may include, for example, at least one selected from the group consisting of lithium phosphate oxynitride (LIPON), lithium zinc germanate (LISICON), lithium lanthanum zirconium oxide (LLZO), and lithium lanthanum titanium oxide (LLTO)([0103]).
It would have been obvious to one of ordinary skill in the art to use as the oxide based solid electrolyte of Hegde, the oxide based solid electrolyte is LiSiCON as taught by Okuda as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
13.	Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al. (US 2019/0088991) as applied to claim  8 above, and further in view of Okuda  et al. (US 2022/0006126).
Regarding claim 9, Hegde discloses all of the claim limitations as set forth above. Hegde discloses  the oxide-based solid electrolyte  such as Li7La3Zr2O12, LiLaTi2O6, Li3PO4, LiTi2P3O12, Li1.3Al0.3Ti1.7(PO4)3, Li0.34La0.51TiO2.94, and Li6.55La3Zr2Ga0.15O12 ([0021]) but does not explicitly disclose  LiPON.
Okuda teaches a solid state battery (title). Okuda teaches  the oxide solid electrolyte may include, for example, at least one selected from the group consisting of lithium phosphate oxynitride (LIPON), lithium zinc germanate (LISICON), lithium lanthanum zirconium oxide (LLZO), and lithium lanthanum titanium oxide (LLTO)([0103]).
It would have been obvious to one of ordinary skill in the art to use as the oxide based solid electrolyte of Hegde, the oxide based solid electrolyte is LiPON as taught by Okuda as art recognized equivalence for the same purpose. See MPEP 2144.06 II.


14.	Claim(s) 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hegde et al. (US 2019/0088991) as applied to claims  8 and 10 above, and further in view of Okuda  et al. (US 2022/0006126).
Regarding claim 11, Hegde discloses all of the claim limitations as set forth above. Hegde discloses  the oxide-based solid electrolyte  such as Li7La3Zr2O12, LiLaTi2O6, Li3PO4, LiTi2P3O12, Li1.3Al0.3Ti1.7(PO4)3, Li0.34La0.51TiO2.94, and Li6.55La3Zr2Ga0.15O12 ([0021]) but does not explicitly disclose  LiSiCON.
Okuda teaches a solid state battery (title). Okuda teaches  the oxide solid electrolyte may include, for example, at least one selected from the group consisting of lithium phosphate oxynitride (LIPON), lithium zinc germanate (LISICON), lithium lanthanum zirconium oxide (LLZO), and lithium lanthanum titanium oxide (LLTO)([0103]).
It would have been obvious to one of ordinary skill in the art to use as the oxide based solid electrolyte of Hegde, the oxide based solid electrolyte is LiSiCON as taught by Okuda as art recognized equivalence for the same purpose. See MPEP 2144.06 II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724